DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority documents has been received in the application.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 line 14 recites the limitation “cigarette smoke,” but is suggested to read --e-cigarette smoke-- to be consistent with the specification.
Claim 11 line 3 recites the limitation “cigarette smoke,” but is suggested to read --e-cigarette smoke-- to be consistent with the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 14 recites the limitation “cigarette smoke,” which renders the claim unclear.  The claim does not recite any structure that performs a burning action, nor do the drawings or disclosure.  Therefore, it is unclear how smoke, which is a byproduct of combustion, can be flowing through the mouthpiece of the present invention.  Claim 11 in line 3 suffers from a similar deficiency as claim 1.  For the purposes of examination, the term “smoke” will be interpreted to include vapor, mist, or fume (in accordance with the NPL “Definition of Smoke” at definition 1c previously provided) in addition to the byproduct of combustion.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2012/0285236 to Haartsen et al (herein Haartsen) in view of NPL “EE071 Humidity and Temperature Probe - E+E Elektronik” (herein Elektronik).	
Regarding claim 1, Haartsen discloses a mouthpiece (a temperature based aerosol detector, Fig. 2) comprising an upper cover body (see annotated figure below); a sensor assembly (sensor 10, Fig. 2); a base (see annotated figure below), wherein: both of the upper cover body and the base are hollow structures which open at both ends (both the base and upper cover are hollow and open at the ends, Fig. 2 and annotated figure); the upper cover body is sleeved on one end of the base (upper cover fits over and sits on the base, see annotated figure); an inner surface of the upper cover body and an inner surface of the base jointly define an inner cavity of the mouthpiece (interior of both upper cover and base are hollow and form an inner cavity, Fig. 2 and annotated figure); the sensor assembly is fixed in the inner cavity of the mouthpiece (sensor 10 is located in the inner cavity, Fig. 2); an air passage gap is formed in the inner cavity of the mouthpiece (flow pathway 260 is passageway 230, Para. [0046], Fig. 2), the sensor assembly comprises at least one sensor that is a temperature sensor (sensor 10 may be a temperature sensor, Para. [0045]), which functions to detect the temperature of cigarette smoke flowing through the air passage gap (sensor 10 detects the temperature of the vapor in the pathway 260, Para. [0045], note that vapor is being interpreted as synonymous with smoke, see NPL “Definition of Smoke” at definition 1c previously provided; Applicant’s specification furthermore, for example at Para. [0050], supports a definition of smoke being atomized liquid vapor instead of smoke as a result of burning), the sensor assembly is fixed in the inner cavity of the mouthpiece (sensor 10 is fixed within the mouthpiece, see annotated figure below).

    PNG
    media_image1.png
    524
    698
    media_image1.png
    Greyscale

Haartsen does not disclose a protective sleeve that is provided with an accommodating cavity, wherein the sensor assembly is detachable accommodated in the accommodating cavity, and the sensor assembly is fixed in the inner cavity of the mouthpiece together with the protective sleeve.
However, Elektronik teaches a humidity/temperature probe (Para. 1 of NPL “EE071 Humidity and Temperature Probe,” a copy of which is provided herein, Fig. 1) including a protective sleeve that is provided with an accommodating cavity (see annotated figured below), wherein the sensor assembly is detachably accommodated in the accommodating cavity (the protective sleeve forms a filter cap, which is removably replaceable over the sensor components, see bullet points 2 and 3 of “Caution” subsection of NPL “EE071 User Manual,” a copy of which is provided herein, see also first figure of the NPL).

    PNG
    media_image2.png
    412
    858
    media_image2.png
    Greyscale

Annotated Partial View of Elektronik Fig. 1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Haartsen to include a sensor housing as taught by Elektronik in order to utilize a well-known sensor protection method with the expected result of increased service life of the sensor.
Regarding claim 2, Haartsen discloses all the claimed limitations, as discussed above with respect to claim 1.  
Modified Haartsen further discloses the air passage gap is between the protective sleeve and the inner cavity of the mouthpiece (Haartsen sensor 10, as covered by Elektronik sleeve, is disposed within Haartsen flow pathway 260 is passageway 230); a first through hole connecting the accommodating cavity with the air passage gap is defined in the protective sleeve (Elektronik through hole, see annotated figure above); and the sensor is provided in the through hole (sensor components contained within protective sleeve, annotated figure).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Haartsen and Elektronik, as applied to claim 2 above, and in further view of US 2007/0023034 to Jongejan et al (herein Jongejan).
Regarding claim 9, the now modified Haartsen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Haartsen, as modified above, does not disclose wherein the protective sleeve is made of rubber or silica gel.
However, Jongejan teaches a compliance monitor (Fig. 3) including wherein the protective sleeve is made of rubber (rubber housing of monitor 20 includes a temperature sensor 30, Paras. [0034] and [0036], Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective sleeve of modified Haartsen to be formed of rubber as taught by Jongejan in order to utilize a well-known material to shield the sensor with the expected results of increased resistance to the humid and wet conditions in and around the human mouth.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Haartsen and Elektronik, as applied to claim 1 above, and further in view of US Pat. Pub. 2016/0106153 to Zhu (herein Zhu).
Regarding claim 10
However, Zhu teaches heating assemblies for e-cigarette vaporizers (Fig. 1) including wherein the base is provided around a periphery of one end opposite to the upper cover body with a groove along a circumferential direction of the base (mouthpiece 80 includes a groove disposed at the end opposite to where the user places their mouth, Para. [0088], Fig. 8), and a sealing ring is provided in the groove (sealing ring 82 is provided within the groove, Para. [0088], Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of modified Haartsen to include a groove and sealing ring as taught by Zhu in order to prevent air vapor from escaping when engaged with an atomizing portion of an e-cigarette (Zhu Para. [0088] lines 13-14).

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over US 4,771,381 to Norman et al (herein Norman) in view of US 2014/0318557 to Bremer (herein Bremer) and NPL “EE071 Humidity and Temperature Probe - E+E Elektronik” (herein Elektronik), collectively.
Regarding claim 11
However, Bremer teaches a smoking or vaporizing device including at least one sensor (sensors included to provide data to a controller, Para. [0065]) that is a temperature sensor or a humidity sensor (sensor is a temperature sensor, Para. [0065]), which functions to detect the temperature or humidity of the smoke (the sensor is used to determine the temperature of the vapor flowing out the mouthpiece, Para. [0065]), the at least one sensor is fixed in the inner cavity of the mouthpiece (sensor is disposed to measure temperature of vapor in mouthpiece, Para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of Norman to measure the temperature of the smoke as taught by Bremer in order to track, display and regulate data of the concentration of smoke, regularity of use, temperatures, etc. associated with the usage of the device (Bremer Para. [0065]).
Norman, as modified above, does not disclose a protective sleeve provided with an accommodating cavity, wherein the at least one sensor is detachably accommodated in the accommodating cavity.
However, Elektronik teaches a humidity/temperature probe (Para. 1 of NPL, Fig. 1) including a protective sleeve that is provided with an accommodating cavity (see annotated figured below), wherein the at least one sensor is detachably accommodated in the accommodating cavity (sensor components contained within protective sleeve, and exposed to airflow for sensing by through hole, see annotated figure above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of modified Norman to 
Regarding claim 12, the modified Norman discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Norman further discloses wherein the at least one sensor is provided along, or vertical to, or oblique to, an axial direction of the inner cavity of the mouthpiece (the Examiner interprets the claim language “along, vertical to, or oblique to” to encompass any mounting orientation within the mouthpiece, specifically as “along” is being interpreted to mean parallel, “vertical to” is being interpreted to mean orthogonal, and “oblique to” is being interpreted to mean at an angle between 0 and 90, therefore as the temperature sensor is mounted within the mouthpiece, it necessarily has to be along, vertical to, or oblique to the axis, Col. 4 lines 1-4).

Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 25, 2021, with respect to the Haartsen reference have been fully considered but they are not persuasive.  Specifically, Applicant argues (see pages 12-.
First, the Examiner notes that, in the previous office action, the Haartsen reference was relied upon for an anticipation rejection of claim 1 under 35 U.S.C. § 102(a)(1) (see Paras. 38-39 of the non-final rejection mailed October 23, 2020), and therefore the discussion of whether Haartsen is analogous art is irrelevant in that context.
Second, the Examiner finds that Haartsen is, in fact, in a related technical field.  As noted in Para. 39 of the non-final rejection and reiterated in Para. 13 of the present rejection, the Examiner finds that the term “smoke” is broad enough to be synonymous with vapor.  As noted above, the Applicant’s specification in at least Para. [0050] supports the Examiner’s interpretation of “smoke” as vapor or atomized liquid.  See, for example, Para. [0050] line 2 “the atomization of the smoke liquid,” which the temperature and/or humidity sensor measures.  As Haartsen is directed towards a mouthpiece through which aerosolized/atomized vapor passes to a user, the Examiner finds Haartsen to be analogous.
The Examiner notes that Applicant has amended claim 1 to read “cigarette smoke,” in an attempt to further clarify the limitation.  However, as Examiner notes above in Paras. 5 and 9 of the present rejection, Applicant’s disclosure only supports the use of electronic cigarettes (sometimes referred to as e-cigarettes) and does not disclose any combustion occurring within the device of which “smoke” might be a byproduct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0128388 to Liu recites an electronic cigarette including a groove and sealing ring at the base of the mouthpiece.
US 2015/0327596 to Alarcon et al and US 2016/0057811 to Alarcon et al each recite an electronic smoking implement including a sensor mounted in the vicinity of the mouthpiece and encased in a housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785